Citation Nr: 1143104	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to May 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD and assigned an initial rating of 30 percent.  The Veteran appealed for a higher rating. 

In an August 2010 decision, the Board denied a disability rating higher than 30 percent for PTSD.  The appellant appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims.  In a March 2011 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand.

As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected PTSD, and therefore, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that his psychiatric disorder is more disabling than currently evaluated.  Specifically, the Veteran argues that his PTSD renders him unemployable.

In August 2010 the Board found the preponderance of the evidence did not support a rating greater than 30 percent for the Veteran's service connected PTSD.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims.  In the Joint Motion for Remand, the parties agreed that the August 2010 Board decision failed to provide adequate reasons and basis in finding that the Veteran did not meet the criteria for a rating higher than 30 percent for PTSD, in light of the fact that it failed to address the Veteran's claim for TDIU.  In this regard, the parties noted that the evidence in the records contained a statement prepared by the Veteran's treating VA psychiatrist who opined that the Veteran's PTSD caused severe symptoms preventing him from engaging in any substantial employment.  In March 2011, the Court granted a joint motion for remand requiring the Board to consider whether the Veteran is entitled to TDIU. 

At the time of the August 2010 Board decision, the evidence consisted of outpatient VA treatment records from 2003 to 2009, which showed symptoms of depression, irritability, anxiety, occasional nightmares, anxiety in crowds, and hypervigilence. On mental evaluation he was consistently described as alert and oriented.  Energy level and concentration were fair.  Affect was restricted and he exhibited depression.  Judgment was fair to adequate.  Cognition was intact.  Speech and thoughts were logical and coherent, without any signs of underlying thought disorder.  There was no exhibition of psychotic symptoms.  His mood was calm.  There was no suicidal or homicidal ideation present.  The Veteran reported having a good relationship with his family and an ability to "get out" when he needed to.  In this regard, in August 2005, he reported going deer hunting with a friend.  The Veteran was able to attend to activities of daily living.  Global Assessment of Functional (GAF) scores during that time frame were indicated as 50/60, 55/60, 60/60 or 65/60. 

Similarly, on VA examination in November 2007, the examiner noted the Veteran was married and divorced twice with two estranged daughters from the first marriage, but a close relationship with his daughter from the second marriage.  The Veteran complained of nightmares, social phobia, and anxiety, but also indicated he fished regularly with his brother and had a good relationship with all his siblings.  The examiner also noted the Veteran ceased working due to a work-related back injury and mostly due to physical problems.  Mental status examination revealed no evidence of florid psychoses including hallucinations, delusions or loosening of associations.  There was no suicidal or homicidal ideation.  There was a slight decrease in his short-term recall and abstract thinking.  Otherwise he exhibited good reality accuracy and orientation, immediate recall, attention and perception, and social judgment.  There were some deficits in attention and concentration and he appeared somewhat dysphoric.  The examiner diagnosed of PTSD, with a GAF of 60 for mild to moderate social and occupational impairment.

In contrast, the Veteran submitted a report from his regular treating VA psychiatrist dated November 2009.  The report included itemized manifestations of the Veteran's PTSD, to include depression, difficulty adapting to stressful circumstances, inability to maintain effective relationships, disturbance of mood, and occupational and social impairment.  The VA physician also provided an opinion indicating the Veteran's PTSD caused severe symptoms preventing him from engaging in any substantial employment and that the Veteran's prognosis for improvement was poor.  The VA physician further indicated the Veteran was incapable of performing under any amount of stress where he immediately isolated himself and became irritated. 

Thereafter, the Veteran was afforded an additional VA examination in March 2010 to specifically address social and occupational impairment caused by his PTSD and depressive disorder.  The 2010 examiner confirmed the diagnoses assigning a GAF score of 65 for mild impairment.  The examiner noted the Veteran last worked 10 years ago where he enjoyed his work and felt he did a good job.  The Veteran's career was cut short due to physical disability and not due to his PTSD.  The examiner concluded, therefore, that the Veteran's psychiatric disabilities did not cause any occupational impairment.  The Veteran complained of intrusive memories, moderate to continuous anxiety, insomnia, exaggerated startle response, hypervigilence, irritability, and difficulty concentrating.  The examiner noted the Veteran lived alone in a rural area where he enjoyed walking in the woods, hunting and fishing with some "hunting buddies."  The examiner noted the Veteran's two suicide attempts in the Navy, but that the Veteran denied any current suicidal or homicidal ideation.  The Veteran was noted to be well-groomed, fully oriented, with normal speech, no psychotic symptomatology, no episodes of panic attacks, normal affect and adequate judgment and insight.  Due to the Veteran's hobbies, reported good relationship with his big family, and church attendance, the examiner concluded the Veteran's PTSD only minimally impaired his social functioning.  

After the Court order, the Veteran further submitted a private medical assessment dated in September 2011.  The clinician characterized the in-service stressor as "attempted murder," and determined that as a result of this experience, the Veteran had developed PTSD that rendered him incapable of a "meaningful existence in society" since the Veteran was discharged from service.  The clinician noted that the Veteran was completely and utterly impaired from any type of social or occupational interaction secondary to PTSD.  The clinician indicated that the Veteran was 100 percent disabled since 1989, when he stopped working, secondary to PTSD.  Contrary to other medical evidence of record, the clinician found that the Veteran's dysfunction had nothing to do with his back injury or back pain.  The back injury at most, "may" have been a contributing factor to his unemployability.  The clinician diagnosed PTSD, chronic, without delayed onset.  The clinician added that the Veteran's mental illness was chronic and severe and assigned a GAF score of 35 to 40.  The clinician noted complaints of nightmares regarding the attempted murder perpetrated upon him during active duty.  The Veteran also reported flashbacks, horror, fear, avoidance, dwelling on the threatening words of his attackers, and numbing.  On examination, the clinician noted suicidal and homicidal ideation.  He described the Veteran as tearful.  The Veteran displayed paranoid thoughts, although there was no evidence of overt psychosis.  The Veteran was cognitively intact.  

Additionally, in support of his claim, the Veteran submitted an April 2011 statement from his treating VA psychiatrist who reiterated that the Veteran remained unable to work due to his psychiatric disorder.  

The April 2009, and April 2011 opinion reports from the Veteran's treating psychiatrist, and the September 2011 private assessment report, are in stark contrast to the contemporary VA outpatient treatment records and VA examination reports.  In this regard, treatment records and VA examination reports consistently reflect a mild to moderate impairment.  While the Veteran clearly was indicated by other medical professionals to have anxiety and social phobia, medical records also reflect that the Veteran had a good relationship with his family, went on outings with a friend, and was capable of interacting socially if needed.  The Veteran exhibited good grooming, full orientation, no evidence of panic episodes, normal affect and adequate judgment and insight.  Moreover, while the evidence in support of the Veteran's claim describes the Veteran as having total occupational and social impairment due to his psychiatric symptoms, the evidence does not show symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Nor did the Veteran's actual symptoms approximate such manifestations.  

The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the contradictory findings and opinions in the record regarding the severity of the Veteran's psychiatric disability, the Board finds that the current state of the medical evidence of record is inadequate for purposes of rendering a final determination with respect to the Veteran's claim.  The Board finds that another VA psychiatric examination of the claimant is warranted by a panel of two psychiatrists who have not examined or treated the Veteran, to determine the severity of his psychiatric condition and to reconcile the conflicting medical opinions in the claims file.  

Next, with respect to the claim for TDIU, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserts that his PTSD renders him unemployable.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for PTSD.  The granting of an increase for PTSD would potentially affect the issue of whether the Veteran was unemployable due to his service-connected psychiatric disorder.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in July 2011.  To aid in adjudication, any VA medical records that have not yet been obtained should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from July 2011 to the present.  All attempts to secure those records should be documented in the claims folder.  

2.  After the above development has been completed, the Veteran should then be scheduled for a special VA psychiatric evaluation, by a panel of two board certified psychiatrists who have not previously examined or treated the Veteran, if possible, to determine the current severity of the Veteran's psychiatric disability.  The claims file must be made available to the examiners.  All necessary tests should be conducted.  The examiners should also report all pertinent findings, to include a full multi-axial diagnosis pursuant to DSM-IV, and estimate the Veteran's GAF Scale score.  The examiners must also indicate the impact the Veteran's psychiatric disability on his ability to secure or follow a substantially gainful occupation.  The examiners must provide a complete rationale for any stated opinion, which must be set forth in a legible report.  In doing so, the examiners must acknowledge and discuss the competent lay statements relating to the nature and severity of the Veteran's psychiatric disability and reconcile the findings described on the following evidence: VA examination reports in November 2007, and March 2010; VA treatment records; the April 2004, and April 2011 medical reports from the Veteran's treating VA psychiatrist; and the September 2011 private evaluation report.   

The examiners must evaluate and discuss the effect of the Veteran's service-connected psychiatric disability on his employability.  The examiners should opine as to whether it is at least as likely as not that the Veteran's service-connected psychiatric disability, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

3.  Thereafter, readjudicate the Veteran's claims.  In adjudicating his TDIU claim, the RO must consider whether referral for extraschedular consideration is warranted.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. J. WELLS-GREEN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


